DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments filed February 16, 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the Examiner’s reasons to combine is inaccurate, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In this instance, instead of routing the roadside assistance calls through different nodes and/or different personnel, one of ordinary skilled in the art could easily recognize an alternative option, that would be to directly contact the roadside assistance nearby so that the user could get assistance faster.  Hence, it should be clear to the Applicant that the Examiner’s rationale to combine is reasonable.  Therefore, previous rejections are maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilmartin et al. (hereinafter “Gilmartin”, US 2009/0190735) in view of Ichikawa et al. (hereinafter “Ichikawa”, US 7,200,409) in view of Goulder et al. (hereinafter “Goulder”, US 2008/0299942), and further in view of Clise et al. (hereinafter “Clise”, US 5,797,091).
Regarding claim 1, Gilmartin discloses a roadside assistance system comprising:
a vehicle unit installed in a vehicle (i.e., a telematics unit 14 is installed in vehicle 12 as shown in Fig. 1), the vehicle unit including a processor (i.e., electronic processing device 36) and at least one wireless communication circuit (i.e., cellular component 40, wireless modem 42 and dual antenna 50); 
a user interface device (i.e., an in-vehicle telephone as described in paragraph 0044) including a processor (i.e., the in-vehicle telephone includes its own processor to process information), a communication interface for communicating with the vehicle unit (i.e., the in-vehicle telephone includes a communication interface for communicating with the telematics unit 14 when a verbal communication is initiated as described in paragraphs 0044 and 0045), the user interface device being in communication with the vehicle unit and permitting a user to initiate an assistance request, and the assistance request is transmitted to a first remote server (i.e., the user’s voice communication is inputted via the in-vehicle telephone and received by the telematics unit 14 as described 
Gilmartin, however, does not expressly disclose:
a user interface device including a touch-screen display, and a processor; and
the user interface device permitting a user to initiate an assistance request in which the roadside assistance request includes a location of the vehicle, a time stamp, a speed of the vehicle and a heading of the vehicle, and the roadside assistance request is transmitted to a first remote server,
the roadside assistance system being further configured to directly communicate the roadside assistance request to a roadside assistance provider.  
In a similar endeavor, Ichikawa discloses on-board communication terminal.  Ichikawa also discloses: 
a user interface device (i.e., mobile terminal 3 as shown in Fig. 3) including a display (i.e., display 32), and a processor (i.e., CPU 30); and
the user interface device permitting a user to initiate an assistance request in which the assistance request includes a location of the vehicle, and the assistance request is transmitted to a remote server (i.e., the location is transmitted to a center 2 as described in col. 6, lines 21-35, col. 6, lines 59-64, and col. 7, lines 51-62.  Also see Abstract).
In addition, it is noted that even though the combination of references does not expressly disclose a user interface device (i.e., the mobile telephone) includes a touch-screen display and a processor.  However, one skilled in the art would have recognized 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been quickly identify the location of the user and provide assistance in case of emergency.
The combination of Gilmartin, and Ichikawa does not expressly disclose: the assistance request includes a timestamp, a speed of the vehicle, and a heading of the vehicle.
In a similar endeavor, Goulder discloses a system and method for communication location information.  Goulder also discloses the assistance request includes a timestamp, a speed of the vehicle, and a heading of the vehicle (i.e., the emergency signal transmitted from the radio unit 22 includes a timestamp, speed and direction of travel of the radio as described in col. 0028).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to have multiple data points so that the assistance could be carried out in more efficient manner. 
The combination of Gilmartin, Ichikawa, and Goulder does not expressly disclose the roadside assistance system being further configured to directly communicate the roadside assistance request to a roadside assistance provider.  
In a similar endeavor, Clise discloses a personal communication system.  Clise also discloses the roadside assistance system being further configured to directly 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to provide different options to the user to get assistance as desired. 

Allowable Subject Matter
Claims 2-10, 12, 14, and 17-20 are allowed.
Independent claims 8 and 20 are allowed as the Applicant has included allowable subject matters indicated in previous Office Action.  
Claims 2-7, 9, 14, and 19 are also allowed by virtue of their dependency upon independent claim 8.
Claims 10, 12, and 17-18 are allowed as indicated in previous Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Wayne H Cai/Primary Examiner, Art Unit 2644